DETAILED ACTION
The present Office action is in response to the application filing on 7 AUGUST 2020 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/26/2020, 01/05/2021, and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SELECTIVE RESOLUTION VIDEO ENCODING METHOD, COMPUTER DEVICE, AND READABLE STORAGE MEDIUM--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 11, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,780,976 B1 (hereinafter “Jia”).
Regarding claim 1, Jia discloses a video encoding method (col. 1, ll. 43-44, “a method for encoding a video signal”), applied to a computer device having a processor and memory storing a plurality of computer programs to be executed by the processor (col. 2, ll. 1-3, “a memory and at least one processor configured to execute instructions stored in the memory”), the method comprising: 
obtaining an input video frame (col. 2, ll. 65-67, “a video stream can be generated from a video camera 20 or a received from a video file 22 and can be transferred to transmitting station 12;” col. 3, ll. 14-15, “an encoder in transmitting station 12”); 
determining a processing parameter corresponding to the input video frame (col. 3, ll. 40-41, “determines whether the current frame is an intra predicted frame (I-frame);” col. 3, ll. 51-52, “If the current frame is an I-frame, the encoder determines the intra prediction frame variance of the current frame (54);” col. 4, ll. 8-11, “if the current frame is not an I-frame […], the encoder determines the inter prediction frame variance of the current frame (60)”); 
selecting, from candidate processing manners according to the processing parameter, a target processing manner corresponding to the input video frame, the candidate processing manners comprising a full-resolution processing manner and a downsampling processing manner (FIG. 4 depicts selecting between original resolution or a lower, downsampled resolution based on the variance of the frame. FIG. 6 depicts selecting between full-resolution and sub-resolution based on variance of the frame); and 
encoding the input video frame according to the target processing manner, to obtain encoded data corresponding to the input video frame (FIG. 2, encode I-frame using selected resolution 58 and encode P-frame using selected resolution 64).
Regarding claim 5, Jia discloses all of the limitations of claim 1, as outlined above. Additionally, Jia discloses wherein the determining a processing parameter corresponding to the input video frame comprises:
obtaining a frame type corresponding to the input video frame (FIG. 2, is frame an I-frame step 52); and
determining the processing parameter corresponding to the input video frame according to the frame type (FIG. 2, is frame an I-frame step 52 and steps 54-58 encode at a resolution according to frame type being I-frame and its variance and steps 60-64 encode at a resolution according to frame type being P-frame and its variance).
Regarding claim 10, Jia discloses all of the limitations of claim 1, as outlined above. Additionally, Jia discloses wherein the encoding the input video frame according to the target processing manner, to obtain encoded data corresponding to the input video frame comprises:
processing the input video frame according to the target processing manner, to obtain a current frame (FIG. 2, step 52, FIGS. 4 and 6 describe processing the I-frame and P-frame, respectively); and
encoding the current frame in a resolution of the current frame, to obtain the encoded data corresponding to the input video frame (FIG. 2, encoding I-frame using selected resolution 58 and encode P-frame using selected resolution 64).
Regarding claim 11, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 11.
Regarding claim 14, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 14.
Regarding claim 17, the limitations are the same as those in claim 10. Therefore, the same rationale of claim 10 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 18.
Regarding claim 20, the limitations are the same as those in claim 10. Therefore, the same rationale of claim 10 applies to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,780,976 B1 (hereinafter “Jia”) in view of CN 105959700 A (hereinafter “Luo”).
Regarding claim 2, Jia discloses all of the limitations of claim 1, as outlined above. Jia fails to expressly disclose wherein the encoded data comprises target processing manner information corresponding to the target processing manner; and
the encoding the input video frame according to the target processing manner, to obtain encoded data corresponding to the input video frame comprises:
adding the target processing manner information corresponding to the target processing manner to the encoded data corresponding to the input video frame in a case that the processing parameter cannot be reproduced in a decoding process.
However, Luo teaches wherein the encoded data comprises target processing manner information corresponding to the target processing manner (p. 7, “When the resolution of the current encoder needs to be adjusted, the resolution of the current encoder is switched to the resolution corresponding to the scene complexity of the video image by switching the encoding header information of the encoder”); and
the encoding the input video frame according to the target processing manner, to obtain encoded data corresponding to the input video frame comprises:
adding the target processing manner information corresponding to the target processing manner to the encoded data corresponding to the input video frame in a case that the processing parameter cannot be reproduced in a decoding process (p. 7, “When the resolution of the current encoder needs to be adjusted, the resolution of the current encoder is switched to the resolution corresponding to the scene complexity of the video image by switching the encoding header information of the encoder.” Note, the “cannot be reproduced” is interpreted as per the specification to mean not generated at the decoder and because Luo describes providing header information from the encoder, then it is data that is not generated at the decoder).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted a resolution change based on scene complexity, as taught by Luo (p. 7), in Jia’s invention. One would have been motivated to modify Jia’s invention, by incorporating Luo’s invention, to improve picture quality and increase coding efficiency (p. 7, Summary of the Invention).
Regarding claim 3, Jia and Luo disclose all of the limitations of claim 1, as outlined above. Additionally, Luo discloses wherein the encoding the input video frame according to the target processing manner, to obtain encoded data corresponding to the input video frame comprises:
adding target processing manner information corresponding to the target processing manner to frame-level encoding header information corresponding to the input video frame (p. 7, “When the resolution of the current encoder needs to be adjusted, the resolution of the current encoder is switched to the resolution corresponding to the scene complexity of the video image by switching the encoding header information of the encoder.” Pp. 14-15 and 18-19 describe various headers, including PPS, and because the switching happens based on the frame, it is frame-level information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted a resolution change based on scene complexity, as taught by Luo (p. 7), in Jia’s invention. One would have been motivated to modify Jia’s invention, by incorporating Luo’s invention, to improve picture quality and increase coding efficiency (p. 7, Summary of the Invention).
Regarding claim 12, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 12.
Regarding claim 13, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 13.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,780,976 B1 (hereinafter “Jia”) in view of CN 105959700 A (hereinafter “Luo”), and further in view of U.S. Publication No. 2012/0314771 A1 (Lim”).
Regarding claim 4, Jia and Luo disclose all of the limitations of claim 3, as outlined above. Jia and Luo fail to expressly disclose wherein the target manner information comprises a flag bit that describes the target processing manner; and
the adding target processing manner information corresponding to the target processing manner to frame-level encoding header information corresponding to the input video frame comprises:
adding, in a case that the target processing manner is the full-resolution processing manner, the flag bit assigned with a first value to the frame-level encoding header information corresponding to the input video frame; or adding, in a case that the target processing manner is the downsampling processing manner, the flag bit assigned with a second value to the frame-level encoding header information corresponding to the input video frame.
However, Lim teaches wherein the target manner information comprises a flag bit that describes the target processing manner ([0144], ll. 1-2, “The resolution change flag generator 920 may generate a resolution change flag into the bitstream”); and
the adding target processing manner information corresponding to the target processing manner to frame-level encoding header information corresponding to the input video frame comprises:
adding, in a case that the target processing manner is the full-resolution processing manner, the flag bit assigned with a first value to the frame-level encoding header information corresponding to the input video frame; or adding, in a case that the target processing manner is the downsampling processing manner, the flag bit assigned with a second value to the frame-level encoding header information corresponding to the input video frame ([0144], ll. 1-2, “The resolution change flag generator 920 may generate a resolution change flag into the bitstream;” [0144], ll. 23-25, “The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header.” Note, the resolution change flag is described for determining whether to use parameters based on a known resolution or not, which in the combination of references is either the original resolution or a down-sampled resolution).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a resolution change flag, as taught by Lim ([0144]), in Jia and Luo’s invention. One would have been motivated to modify Jia and Luo’s invention, by incorporating Lim’s invention, to improve encoding efficiency ([0001]).
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,780,976 B1 (hereinafter “Jia”) in view of U.S. Publication No. 2017/0208328 A1 (hereinafter “Kuusela”).
Regarding claim 9, Jia discloses all of the limitations of claim 1, as outlined above. Jia fails to expressly disclose wherein the determining a processing parameter corresponding to the input video frame, and selecting, from candidate processing manners according to the processing parameter, a target processing manner corresponding to the input video frame comprises: 
obtaining a current quantization parameter corresponding to the input video frame; 
obtaining a quantization parameter threshold corresponding to the input video frame; and 
determining the target processing manner corresponding to the input video frame according to a size relationship between the current quantization parameter and the quantization parameter threshold.
However, Kuusela teaches wherein the determining a processing parameter corresponding to the input video frame, and selecting, from candidate processing manners according to the processing parameter, a target processing manner corresponding to the input video frame comprises: 
obtaining a current quantization parameter corresponding to the input video frame (FIG. 7 depicts determining QP value for the frame); 
obtaining a quantization parameter threshold corresponding to the input video frame (FIG. 7 depicts thresholding the QP); and 
determining the target processing manner corresponding to the input video frame according to a size relationship between the current quantization parameter and the quantization parameter threshold (FIG. 7 depicts adapting the resolution based on the difference between the QP and the thresholding).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a resolution change based on quantization parameters, as taught by Kuusela (FIG. 7), in Jia’s invention. One would have been motivated to modify Jia’s invention, by incorporating Kuusela’s invention, to have high performance compression for streaming quality video data at optimized resolutions ([0001]).
Regarding claim 16, the limitations are the same as those in claim 9. Therefore, the same rationale of claim 9 applies to claim 16.
Claims 6, 7, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,780,976 B1 (hereinafter “Jia”) in view of U.S. Patent No. 8,391,368 B2 (hereinafter “Cheng”).
Regarding claim 6, Jia discloses all of the limitations of claim 1, as outlined above. Jia fails to expressly disclose wherein the determining a processing parameter corresponding to the input video frame, and selecting, from candidate processing manners according to the processing parameter, a target processing manner corresponding to the input video frame comprises: 
calculating a proportion of a target predicted type code block in a forward encoded video frame; and 
determining the target processing manner corresponding to the input video frame according to the proportion.
However, Cheng teaches wherein the determining a processing parameter corresponding to the input video frame, and selecting, from candidate processing manners according to the processing parameter, a target processing manner corresponding to the input video frame comprises: 
calculating a proportion of a target predicted type code block in a forward encoded video frame (col. 1, l. 65 - col. 2, l. 3, “analyzing, for each frame, the video signal on a macroblock-by-macroblock level; determining whether to downsample a macroblock residual for each of the macroblocks; selectively downsampling a macroblock residual for some of the macroblocks; and coding the macroblocks;” FIG. 6 depicts coding each macroblock and making a determination of downsampling in steps 622-624); and 
determining the target processing manner corresponding to the input video frame according to the proportion (col. 1, l. 65 - col. 2, l. 3, “analyzing, for each frame, the video signal on a macroblock-by-macroblock level; determining whether to downsample a macroblock residual for each of the macroblocks; selectively downsampling a macroblock residual for some of the macroblocks; and coding the macroblocks;” FIG. 6 depicts coding each macroblock and making a determination of downsampling in steps 622-624).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a resolution change at a macroblock level, as taught by Cheng (FIG. 6), in Jia’s invention. One would have been motivated to modify Jia’s invention, by incorporating Cheng’s invention, to improve compression rates with acceptable subjective quality maintained (col. 1).
Regarding claim 7, Jia and Cheng disclose all of the limitations of claim 6, as outlined above. Additionally, Cheng discloses wherein the calculating a proportion of a target predicted type code block in a forward encoded video frame comprises:
calculating a proportion of an intra-frame code block of the forward encoded video frame in the forward encoded video frame (col. 1, l. 65 - col. 2, l. 3, “analyzing, for each frame, the video signal on a macroblock-by-macroblock level; determining whether to downsample a macroblock residual for each of the macroblocks; selectively downsampling a macroblock residual for some of the macroblocks; and coding the macroblocks;” FIG. 6 depicts coding each macroblock and making a determination of downsampling in steps 622-624. Col. 3-4 describe the downsampling processing for intra predicted macroblocks); and
the determining the target processing manner corresponding to the input video frame according to the proportion comprises:
determining that the target processing manner is the downsampling processing manner in a case that the proportion is greater than a target threshold (col. 9, left column describes using RRRC (reduced resolution residual coding) if a cost of the macroblock is greater than Threshold_1 and Threshold_2). The same motivation of claim 6 applies to claim 7.
Regarding claim 15, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies to claim 15.
Regarding claim 19, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies to claim 19.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481